internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to plr-110854-97 date date number release date in re do ty a country b country c country d country e year l year m year n year o year p year q year r date s date t date u date v dear mr this responds to your letter dated date on behalf of a requesting a ruling under sec_877 of the internal_revenue_code_of_1986 code that a’s loss of u s citizenship did not have for one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code additional information was submitted in letters dated date date date and date the information submitted for consideration is substantially as set forth below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-110854-97 a was born on date s and is a citizen by birth of country c she came to the united_states for college in year l during a college vacation she met a u s citizen and they were subsequently married in country c in year m a and her husband established a residence in new york where their two children were born in year n a and her husband were divorced and her husband purchased an apartment for her and the children two blocks from his in new york the separation agreement required that the children receive their primary and secondary education in the united_states based on legal advice received at the time a became a naturalized u s citizen on date t as her children grew older she spent increasing amounts of time in country c and in europe developing her career she initially spent months per year in europe increasing to months per year during the last five years her business operations have always been centered in europe with only minimal activity in the united_states she has not pursued any business activity in the united_states since year p a is not a member of any clubs and does not have any strong social ties in the united_states her new york driver’s license issued in date has expired a has never owned a burial plot and has always intended to be buried in country c a’s only remaining tie to the united_states is her son who works and resides in new york he travels to country c once a year and she intends to visit him in new york for four to six weeks annually her daughter has resided in country e since a currently lives in both country c and country d where she rents apartments she met b a citizen of country c in year o and they have lived together since year p the careers of both a and b parallel one another’s and they work together in country c and country d it was represented that a is a resident of country c for country c tax purposes her personal belongings are now in country c and have been since september of year q a’s parents brother and sister nieces and nephews are all nationals of country c and have always resided there all are currently living with the exception of her father who has passed away her mother is now quite old and requires a great deal of her attention on date v after the effective date of sec_877 as amended by the health insurance portability and accountability act of a voluntarily relinquished her u s citizenship a’s net_worth on the date of loss of citizenship exceeded dollar_figure a’s gross assets had and continue to have a fair_market_value of more than dollar_figure but less than dollar_figure a’s assets primarily consist of cash and interests in a u s and a foreign_partnership a’s unrealized gains on the partnership interests constitute the total unrealized income or gain on all of her assets the partnerships were set up by her ex- husband to be investment vehicles primarily for him and the children a chose to plr-110854-97 participate because her ex-husband had a successful track record for investments the foreign_partnership started in year q invests solely in foreign growth stocks the u s partnership is phasing its investments into foreign stocks it is not anticipated that a will sell her partnership interests but she should be able to obtain a distribution if she needs cash in the future a’s current_assets are generally representative of the assets she owned for the period that began five years prior to the date on which a lost u s citizenship and ending on the date a’s ruling_request was submitted with one exception about two and one half months prior to her expatriation a sold her principal_residence in the united_states and elected to defer the gain under sec_1034 of the code a represents that she intends to purchase another principal_residence within the replacement_period of sec_1034 and that she will timely provide notice of the purchase on a form_2119 which she will send to the philadelphia service_center if a new residence is not purchased within the required replacement_period or if the purchase_price of the new residence is less than the adjusted sale price of the old residence a has represented that she will file an amended year r form 1040x and a revised form_2119 for the year r taxable_year and pay the full tax_liability and any applicable_interest on the reportable gain sec_877 as amended generally provides that a u s citizen who loses u s citizenship an individual who expatriates within the 10-year period immediately preceding the close of the taxable_year will be taxed on u s source income as modified by sec_877 for such taxable_year unless such loss or cessation did not have for one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code sec_2107 and sec_2501 provide special estate and gift_tax regimes respectively for individuals who expatriate with a principal purpose to avoid taxes a former citizen will be treated as having expatriated with a principal purpose to avoid u s taxes for purposes of sec_877 sec_2107 and sec_2501 if the individual's average income_tax_liability or the individual's net_worth on the date of expatriation exceeds certain thresholds see sec_877 sec_2107 and sec_2501 for purposes of applying the foregoing provisions a former citizen is presumed to have lost u s citizenship with a principal purpose to avoid u s taxes if i the individual's average annual net u s income_tax for the five taxable years prior to expatriation is greater than dollar_figure or ii the individual's net_worth on the date of expatriation is dollar_figure or more as modified by post-1996 cost-of-living adjustments sec_877 of the code see also sec_2107 and sec_2501 of the code under notice_97_19 1997_1_cb_394 as modified by notice_98_34 1998_27_irb_30 a former citizen whose net_worth or average tax_liability exceeds the applicable thresholds will not be presumed to have a principal purpose of tax_avoidance if that former citizen is described within certain categories and submits a complete and good_faith request for a ruling as to whether such loss had for one of its principal purposes the plr-110854-97 avoidance of u s taxes see sec_877 sec_2107 and sec_2501 the rule also applies to an individual subject_to sec_877 who expatriated after date but on or before date and who submitted a ruling_request by date pursuant to notice_97_19 see also sec_877 notice_97_19 as modified by notice_98_34 requires that certain information be submitted with a request for a ruling that an individual’s expatriation did not have for one of its principal purposes the avoidance of u s taxes a is eligible to request a ruling under sec_877 because she is described in two statutory categories of individuals eligible to submit ruling requests first after the date of a’s expatriation a continued to be a citizen of country c the country in which a was born second a continued to be a citizen of country c the country in which a’s parents were born see sec_877 and c a ii iii a submitted substantially_all of the information required in notice_97_19 including any additional information requested by the service after review of the submission accordingly based solely on the information submitted and the representations made it is held that a has made a complete and good_faith submission in accordance with sec_877 and notice_97_19 as modified by notice_98_34 and therefore a will not be presumed to have expatriated with a principal purpose of tax_avoidance however because the information submitted does not clearly establish the existence or lack of a principal purpose to avoid taxes under subtitle a or b of the code no opinion is expressed as to whether a’s expatriation had for one of its principal purposes the avoidance of such taxes while this ruling rebuts the presumption of tax_avoidance under sec_877 it is not conclusive as to whether a subsequently may be found to have a principal purpose of tax_avoidance under sec_877 a and a a based on all the facts and circumstances see sec_877 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition no opinion is expressed as to a's u s tax_liability for taxable periods prior to her loss of citizenship or for taxable periods after her loss of citizenship under sections of the code other than sec_877 sec_2107 and sec_2501 a copy of this letter must be attached to a's u s income_tax return for the year in which a obtained the ruling whether or not a is otherwise required to file a return this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this plr-110854-97 letter is being sent to a sincerely counsel international allen goldstein reviewer office of the associate chief cc
